Citation Nr: 0523991	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  89-24 795	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of sinusitis with headaches prior to 
February 16, 2001.

2.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of sinusitis with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1954 to October 1958 and from December 1958 to March 
1960.

The issue initially arose from an April 1988 rating decision 
by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a compensable rating.  The veteran testified at a hearing 
in September 1990 and in an October 1990 decision the RO 
granted an increased 10 percent evaluation for postoperative 
residuals of sinusitis with headaches effective from October 
21, 1987, the date of receipt of the veteran's claim.  An 
April 1991 Board of Veterans' Appeals (Board) decision denied 
entitlement to an evaluation in excess of 10 percent for 
sinusitis with headaches.  Pursuant to the veteran's request, 
in a February 1993 decision the Board reconsidered the 
April 1991 decision and denied an evaluation in excess of 
10 percent for sinusitis with headaches. 

This matter comes before the Board by order of the United 
States Court of Appeals for Veterans Claims (Court) opinion 
in November 1994, which vacated the February 1993 Board 
reconsideration decision and remanded the case for additional 
development.  

The issue of entitlement to an increased evaluation for 
sinusitis with headaches was remanded by the Board for 
additional development in March 1995 and May 1997.  The 
veteran and his wife presented testimony at a hearing before 
an RO hearing officer in August 1999, and the veteran 
testified at a hearing before an undersigned Veterans Law 
Judge in February 2000.  Transcripts of those hearings are of 
record.  The case was again remanded in September 2000.

In June 2002, the RO granted entitlement to an increased 30 
percent rating for the postoperative residuals of sinusitis 
with headaches.  An effective date was assigned from February 
16, 2001.

The Board again remanded this case in July 2003.  The RO 
returned the case to the Board in July 2005.  The veteran 
waived RO consideration of additional evidence submitted in 
July 2005.  

The veteran's continued statements concerning a relationship 
between his right eye blindness and sinusitis may be 
construed as an application to reopen a claim for entitlement 
to service connection.  In correspondence dated in January 
2004 he raised the issue of entitlement to service connection 
for severe depression and orthopedic disorders due to 
medication taken for his service-connected sinusitis 
disability.  These matters are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran's service-connected postoperative residuals 
of sinusitis with headaches prior to October 7, 1996, were 
manifested by a moderate disorder with discharge and 
infrequent headaches, without probative evidence of a severe 
disorder with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge, or crusting 
reflecting purulent discharge.

3.  The veteran's service-connected postoperative residuals 
of sinusitis with headaches during the period from October 7, 
1996, to October 5, 1999, were manifested by probative 
evidence of no more than two incapacitating episodes per year 
of sinusitis requiring prolonged antibiotic treatment and 
fewer than six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.

4.  As of October 5, 1999, the veteran's service-connected 
postoperative residuals of sinusitis with headaches have been 
manifested by three or more incapacitating episodes per year 
of sinusitis requiring prolonged antibiotic treatment, 
without probative evidence of chronic osteomyelitis or near 
constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

5.  The veteran's service-connected postoperative residuals 
of sinusitis with headaches have been manifested by no more 
than three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment; there is 
no probative evidence of chronic osteomyelitis or near 
constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
postoperative residuals of sinusitis with headaches prior to 
October 5, 1999, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (effective 
before and after October 7, 1996).

2.  The requirements for a 30 percent rating, but no higher, 
for postoperative residuals of sinusitis with headaches have 
been met as of October 5, 1999.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (effective 
after October 7, 1996).

3.  The requirements for a rating in excess of 30 percent for 
postoperative residuals of sinusitis with headaches have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (effective after October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in January 
2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided prior to 
the final transfer of the veteran's case to the Board.  The 
issues on appeal were also re-adjudicated and supplemental 
statements of the case were issued in June 2002 and April 
2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the June 
2002 supplemental statement of the case and again in the 
April 2005 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained and that the available medical 
evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show that the veteran was treated for 
frequent headaches believed to be possibly due to paint and 
chemical fumes.  In December 1959, sinus films revealed no 
significant findings.  A February 1960 examination found the 
veteran's intractable headaches were associated with 
situational difficulties.  It was also noted that headaches 
onset in 1957 were thought to have been due to sinus 
involvement secondary to his occupation as a spray painter, 
but that this had been ruled out.  

Private medical records dated in July 1962 show X-rays 
revealed slight hazing of the ethmoid cells.  The remaining 
paranasal sinuses were normally outlined and aerated.

Service connection for sinusitis with headaches was 
established in an August 1975 rating decision.  A zero 
percent rating was assigned effective from August 8, 1975.

A private medical statement dated in February 1976 noted that 
the veteran was first seen in July 1976 with severe, chronic 
allergic rhinitis.  He reported that symptoms, including a 
clogged nose and a sore throat, had been present since active 
service.  The physician stated that the veteran had a severe 
deviated septum requiring septoplasty and cautery of the 
nasal turbinates.

On October 21, 1987, the veteran submitted an application for 
VA benefits.  He requested compensation for headaches 
incurred during active service.

VA medical records dated in May 1989 show the veteran 
complained of a two to three day history of facial pain and 
nasal drainage.  The examiner noted tenderness over the 
maxillary sinuses.  There was drainage, but no exudate.  The 
diagnoses included mild sinusitis.

VA examination in April 1990 noted the veteran complained of 
headaches, nasal drainage, and stuffiness.  The examiner 
noted tenderness over the maxillary and frontal sinuses to 
pressure and percussion.  The septum was basically in midline 
and there was some mucosal edema, but there was no evidence 
of polyps or infection.  Nasopharyngoscopy was normal.  X-
rays revealed right maxillary sinusitis.  The diagnosis was 
recurrent rhinosinusitis with headaches.

VA medical records dated in July 1990 noted bilateral 
maxillary sinus tenderness.  A computed tomography (CT) scan 
revealed bilateral mucosal thickening and possible mucous 
retention cyst, polyp, or mucocele in the right maxillary 
sinus.  

At his personal hearing in September 1990 the veteran 
testified that his sinus and headache problems required 
continuous medication.  He stated he was scheduled for 
surgery for a sinus polyp.

In an October 1990 decision the RO granted an increased 10 
percent evaluation for postoperative residuals of sinusitis 
with headaches effective from October 21, 1987, the date of 
receipt of the veteran's claim.  The veteran subsequently 
expressed continued disagreement with the assigned rating.

VA hospital records show the veteran underwent a Caldwell-Luc 
procedure on the right maxilla in October 1990.  It was noted 
he had a history of allergies, sinus headaches, and dizziness 
with sinus attacks.  Examination revealed redness and thick 
mucosa of the nose without obvious polyps.  There was 
tenderness over the maxillary sinuses.  No polyp was found on 
surgery and the sinus was relatively benign on direct 
inspection.

In correspondence dated in November 1990 the veteran asserted 
a rating in excess of 10 percent was warranted because of 
pain, suffering, and loss of work due to sinusitis.  In a 
January 1992 statement he reported his doctors had referred 
to his sinusitis as very severe and noted that the disorder 
required he use sinus medication and cortisone sprays.  He 
noted a federal administrative law judge had found he was 
unemployable partly due to a severe visual defect caused by 
sinus infection and muscle pain and inflammation possibly 
caused by long-term steroid use for his eye and sinus 
disorders.  In a brief in support of his appeal to the Court 
the veteran claimed, in essence, that his headaches were more 
than infrequent and that a higher 30 percent rating was 
warranted.

On VA examination in April 1995 the veteran complained of 
pain in the cheeks, frontal headaches, and pain to the eyes 
since the 1950's.  He also complained of nasal drainage and 
post nasal drip that was occasionally colored and thick.  He 
reported that he had frequent fevers that occurred eight 
times or more per year.  He claimed that every two to three 
months he self-treated his post nasal drip with a course of 
antibiotics.  The examiner noted the vault of the nasal 
cavities revealed no evidence of lesion or nasal polyp.  
There was tenderness to palpation over the forehead and 
cheeks.  The diagnosis was chronic sinus disease.  An August 
1995 addendum noted a CT scan revealed essentially normal 
sinuses.  It was noted that an allergy assessment revealed 
possible sinus problems and seasonal rhinitis and that since 
X-rays were negative sinusitis was ruled out as a primary 
diagnosis.

Private medical records dated in November 1996 show the 
veteran complained of a sore throat, sinus pressure, 
congestion, headaches, and light yellow sinus drainage.  
Examination revealed pain on palpation of the frontal and 
maxillary sinuses.  The diagnosis was sinusitis.  

In statements dated in November 1997 the veteran reported 
that over the past several years he had been unable to use 
sinus and allergy medication.  He stated he used antibiotics 
and herbal treatments for his disorder.

In a September 1998 private medical statement Dr. K.L. noted 
that a review of office records revealed that over the 
previous six years the veteran had been treated on several 
occasions for recurrent sinusitis.  It was noted that he 
appeared to have a severe chronic sinusitis with recurrences.  

VA medical records dated in October 1998 show the veteran 
complained of headache pain in the sinus areas, nasal 
obstruction, sore throat, and occasional fever.  It was noted 
that skin testing was unremarkable and that allergy was not 
considered a main factor.  The examiner stated the major 
problem was sinusitis with allergy playing an insignificant 
role.  

On VA examination in October 1998 the veteran complained of 
daily sinus headaches over the previous two years.  He 
reported that he used over-the-counter pain relief medication 
daily and that approximately 12 times per year he used 
antibiotics that he obtained in Mexico.  He also stated that 
he experienced drainage in the back of his nose and throat, 
but reported he had not been hospitalized or bedridden 
because of sinus disease in the past 30 years.  The examiner 
noted the veteran's nasal septum was straight, his airway was 
good, and there was no evidence of nasal polyps or mucous in 
the nasal cavity.  A CT scan revealed mild maxillary sinus 
disease and a small polyp in the frontal sinus.  It was noted 
that the claims file was reviewed and that the veteran 
probably did have some chronic sinusitis.

Private medical records dated in December 1998 noted the 
veteran's sinuses were improved.  

In correspondence dated in April 1999 the veteran reported 
that he was continuously on guard for sinus episodes with 
headaches.  He asserted that he had taken antibiotics for 10 
to 15 day periods up to six or more times per year and that 
his VA doctor, who had been aware of that usage for at least 
nine years, advised him to limit his use of antibiotics.  He 
stated that for years he had used "herbal teas and other 
alternatives to prescription medication."  He described 
holding his hand over his cup to breathe warm herbal moisture 
in his sinus passages and at night in colder periods placing 
hot wet towels over his face to relieve the pain.  

VA medical records dated in April 1999 show the veteran 
complained of worsening sinus problems with more congestion 
and drainage.  It was noted he was using Beconase and "local 
measures."  The diagnoses included chronic sinusitis.

In an August 1999 statement the veteran's son recalled that 
as long as he could remember the veteran had experienced 
severe headaches and vomiting.  It was noted that he was 
attempting to control these problems with natural herbs and 
teas.

At his personal hearing in August 1999 the veteran testified 
that continuous sinus problems required he stay on guard 
against infections.  He stated he was unable to use 
medications to control his symptoms and described using 
heated beanbags and flushing his sinuses with warm, salt 
water for relief.  He reported that he experienced a lot of 
crusting and drainage and stated that he had taken a lot of 
antibiotics that were not prescribed by physicians which he 
purchased in Mexico.  He also described having occasional 
bloody discharge and stated that he experienced approximately 
five headaches per week.  The veteran's spouse testified that 
she had observed his symptoms including difficulty breathing 
and headaches that required he remain in a reclined position.  

VA treatment records dated October 5, 1999, show that the 
veteran complained that his sinuses had been more problematic 
and that he had some yellow drainage.  The examiner noted 
tenderness to right more than left maxillary and frontal 
sinuses.  The diagnoses included acute flare of chronic 
sinusitis.  It was noted a prescription for antibiotic 
medication would be provided.

In correspondence dated in November 1999 the veteran asserted 
that his sinusitis disability was very severe.  He noted, in 
essence, that VA rating officers appeared to require a paper 
trail documenting medical treatment, but that he had learned 
to treat his disorder with herbal and alternative medicine 
and had only gone to doctors in very severe and life 
threatening situations.  

In private medical correspondence dated February 25, 2000, 
Dr. K.I.L. noted that after reading the October 15, 1999, 
supplemental statement of the case it was his professional 
opinion that the veteran met the criteria for a 30 percent 
rating.  It was noted he had three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment and were characterized by headaches and pain.

At his personal hearing before a Veterans Law Judge in 
February 2000 the veteran testified, in essence, that he had 
six or more incapacitating episodes of sinusitis per year, 
but that these may not have been documented in his medical 
record because of self-treatment.  He noted that whenever he 
began to get an infection he would cough up yellow phlegm and 
reported that he self-medicated the disorder including with 
antibiotic he obtained from Mexico.  He defined an 
incapacitating episode for him as when he was unable to do 
the things that he normally did around the house.  

Private medical records dated in February 2000 noted the 
veteran complained of sinus congestion and headaches.  
Examination revealed tenderness to the frontal sinuses.  The 
diagnoses included sinusitis.  The treatment plan was a 
course of Bactrim.  In support of his claim the veteran 
submitted copies of VA and private pharmacy receipts showing 
he received antibiotic medication in October 1999, February 
2000, May 2000, August 2000, and October 2000.  

VA medical records dated in May 2000 show the veteran 
complained of sinus congestion with yellow drainage.  He 
stated he had taken some over-the-counter medications without 
improvement.  The examiner noted tenderness over the 
bilateral maxillary and frontal sinuses.  The diagnosis was 
sinusitis.  A June 2000 report noted the veteran complained 
of a dull intermittent headache over the previous two months 
that he thought might be related to his medication 
Simvastatin.  Records show Simvastatin was prescribed for the 
treatment of hyperlipidemia.  In November 2000, the veteran 
complained of a five to six day history of sore throat, sinus 
pain and congestion, clear nasal drainage, and dry cough.  
The examiner noted the veteran was in no distress.  His 
turbinates were bright pink with no evidence of drainage.  
There was sinus tenderness around the eyes.  The diagnosis 
was sinusitis.

VA examination on February 16, 2001, noted the veteran 
complained of chronic recurring headaches with daily 
paranasal pain, pressure, throbbing headaches, and nasal 
congestion.  He reported that he experienced four to five 
sinus infections per year with purulent drainage that 
resolved with antibiotics.  He reported nasal steroids tended 
to cause oral infections.  An endoscopic nasal examination 
revealed bilateral ethmoid cavities post surgery with no 
evidence of infection or polyps.  The diagnosis included 
chronic refractory sinogenic headaches.  In a March 2001 
handwritten note the examiner stated a CT scan revealed 
significant residual sinus disease and noted the veteran 
might benefit from further sinus surgery or more aggressive 
medical therapy with oral Prednisone and antibiotics.

VA medical records show that a CT scan in March 2001 revealed 
that there was minimal mucosal thickening along the left 
lateral aspect of the sphenoid sinus.  The upper and middle 
turbinates were almost aplastic.  There was mucosal 
thickening in the ethmoid air cells minimally on the right 
and significantly on the left with almost complete filling of 
the anterior left air cells.  There was minimal thickening at 
the inferomedial aspect of the right and left frontal 
sinuses.  There was septation of the maxillary antra 
anteriorly and asymmetric mucosal thickening at the floor of 
the maxillary antra on the right slightly greater than the 
left.  It was noted that the degree of mucosal thickening at 
the floor of the maxillary antra was minimally more extensive 
that on examination in October 1998 and that the ethmoid and 
frontal sinus disease was moderately to significantly more 
extensive than on prior examination.

VA telephone triage reports dated in July 2001 show the 
veteran complained of sinus problems of two to three weeks 
duration, with yellow sputum and nasal drainage, facial pain, 
headache, congestion, and tenderness around the eyes and 
cheekbones.  A subsequent report noted the veteran was well 
known to the examiner with recurrent sinus infection and that 
a prescription for antibiotic medication would be provided.

On VA examination in August 2001 the veteran reported he 
experienced four to five sinus infections per year with 
throbbing headaches, nasal congestion, paranasal pain and 
pressure, and purulent drainage.  He stated these infections 
were incapacitating to the extent that he was required to 
continually lie down due to fatigue and malaise.  A 
rhinologic endoscopic examination revealed right polypoid 
mucosa to the right lateral nasal wall with a moderate sized 
polyp in the middle meatus and left generalized polypoid 
mucosa to the lateral nasal wall with no middle turbinate.  
The diagnosis was severe chronic refractory sinusitis.  It 
was noted the episodes of sinusitis were incapacitating to 
the veteran.  The treatment plan included a course of 
antibiotics and nasal spray with a follow up in one month for 
consideration of further surgery.

In private medical correspondence dated in April 2002 Dr. 
K.E.K. noted the veteran had a long-standing history of 
chronic sinus problems with three prior sinus operations.  It 
was noted he had five to six sinus infections per year.  A 
physical examination revealed post-surgical changes to the 
nasal passages and sinuses with a nasal polyp and a moderate 
degree of change to the nasal mucosa.  The diagnoses included 
chronic sinusitis with nasal polyp, not responsive to medical 
therapy.  The physician stated it appeared the veteran might 
be a candidate for revision endoscopic nasal surgery.  An 
April 2002 CT scan revealed mild edematous rhinitis with 
evidence of prior partial resection of the middle turbinates, 
ethmoid sinusitis, right frontal retention cyst, minimal free 
fluid within the maxillary sinuses, and left chronic sphenoid 
sinusitis.  

Private medical records show the veteran underwent revision 
endoscopic sinus surgery in June 2002.  A surgical pathology 
report included microscopic diagnoses of mild right and left 
maxillary sinus subacute and chronic sinusitis.  A 
July 3, 2002, report noted examination of the nasal passages 
to be patent.  There was a minimal amount of nasal crusting, 
but no active sinus infection nor recurrent nasal polyp.  The 
diagnosis was chronic sinusitis, improving status post 
endoscopic sinus surgery.  Similar findings were reported in 
August 2002 with an additional diagnosis of allergic 
rhinitis.  

VA treatment records include a September 2003 CT scan that 
revealed findings consistent with chronic sinusitis and 
hypertrophic polypoid mucosa primarily in the right maxillary 
sinus and some minimal involvement of the ethmoid and 
sphenoid sinuses on the left.  An October 2003 report noted 
the veteran complained of right periorbital pain and pressure 
and nasal congestion.  A nasal endoscopy revealed the sinuses 
were widely patent with no evidence of purulence or polyps.  
A CT scan revealed minimal right maxillary sinus disease, an 
opacified ethmoid cell, and clear frontal sinuses.

Social Security Administration (SSA) records show the veteran 
was found to be unemployable beginning in April 1989.  The 
primary and secondary diagnoses were identified as cervical 
and lumbar strain and a dysthymic disorder.

In private medical correspondence dated in January 2004 Dr. 
K.E.K. noted the veteran continued to complained of sinus 
problems and headaches, but that examination revealed no 
active sinus infection nor recurrent nasal polyp.  It was the 
physician's opinion that no further surgery would be 
beneficial.  

VA treatment records dated February 5, 2004, noted the 
veteran complained of yellow nasal discharge.  The examiner 
noted bilateral erythematous turbinates and a few 
erythematous pustules on the nose.  The diagnosis was 
sinusitis.  

On VA examination in June 2004 the veteran complained of 
headaches, dizziness, eye problems, tenderness of the right 
cheek and paranasal areas, facial drying, and daily 
discolored, yellow drainage.  The examiner noted tenderness 
over the forehead and right cheek.  The nasal septum was 
intact and mildly deviated to the left.  Endoscopy revealed 
generous bilateral maxillary antrostomies, but the mucosa in 
the maxillary sinuses looked normal.  There was no evidence 
of purulence, polyps, or crusting.  There were only remnants 
of middle turbinates.  The diagnosis was chronic 
rhinosinusitis requiring multiple surgical procedures.  A CT 
scan revealed findings consistent with chronic sinusitis and 
hypertrophic polypoid mucosa primarily in the right maxillary 
sinus and some minimal involvement of the ethmoid and 
sphenoid sinuses on the left.  There was no evidence of 
chronic osteomyelitis.

VA treatment records dated in March 2005 noted the veteran 
called and complained of yellow nasal drainage.  The 
diagnosis was sinus congestion.  A subsequent ambulatory care 
report noted the veteran was in no distress.  There was some 
residual nasal alea erythema that was much improved.  The 
diagnoses included chronic sinus congestion.  It was noted 
the veteran reported significant improvement with use of a 
Neti Pot.  

In correspondence dated in May 2005 the veteran, in a 
statement prepared by his spouse, noted that it was true that 
he had experienced a significant improvement with a Neti Pot 
to clear his nose and remove scabbing, but that he continued 
to experience facial pain and severe headaches.  It was noted 
that his sinusitis was chronic and that a flare up was 
eminent.

In private medical correspondence dated in July 2005 Dr. D.C. 
noted that based upon old medical records and current 
evaluation the veteran had a significant history of sinus 
symptoms including chronic headaches, pain, tenderness over 
the maxillary and ethmoid sinuses, and chronic drainage with 
purulence.  It was noted this represented the significant 
disability related to his sinusitis.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

The regulations for evaluation of respiratory disabilities, 
including sinusitis, were revised effective October 7, 1996.  
See 61 Fed. Reg. 46720 (Sept. 5, 1996).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The Rating Schedule, prior to October 1996, provided a 
noncompensable (0 percent) evaluation for chronic maxillary 
sinusitis with only X-ray manifestations and mild symptoms.  
A 10 percent evaluation required moderate chronic sinusitis 
with discharge or crusting or scabbing and infrequent 
headaches.  A 30 percent rating required severe chronic 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulent discharge.  A 50 percent evaluation was 
provided for chronic sinusitis with either chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Code 6510 (effective prior to October 7, 1996).

The Rating Schedule currently provides ratings for chronic 
sinusitis detected by X-ray only (0 percent); with 1 or 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 
to 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting (10 percent); with 3 or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment, or, more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting (30 
percent); and following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries (50 
percent).  38 C.F.R. § 4.97, Diagnostic Code 6510 (effective 
October 7, 1996).  It is noted that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  Id.

In this case, the Board finds the probative evidence of 
record demonstrates the veteran's service-connected 
postoperative residuals of sinusitis with headaches prior to 
October 7, 1996, were manifested by a moderate disorder with 
discharge and infrequent headaches.  There is no probative, 
competent evidence of a severe disorder with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge, or crusting reflecting purulent 
discharge.  In fact, VA medical records dated in May 1989 
noted tenderness over the maxillary sinuses with drainage, 
but the diagnosis was mild sinusitis.  On VA examination in 
April 1990 the veteran complained of headaches, nasal 
drainage, and stuffiness, but the examiner found tenderness 
over the maxillary and frontal sinuses and some mucosal edema 
with no evidence of polyps or infection.  A nasopharyngoscopy 
was normal, but X-rays revealed right maxillary sinusitis.  
The diagnosis was recurrent rhinosinusitis with headaches.  

VA hospital records show the veteran underwent a Caldwell-Luc 
procedure on the right maxilla in October 1990.  It was noted 
he had a history of allergies, sinus headaches, and dizziness 
with sinus attacks and an examination revealed redness and 
thick mucosa of the nose.  There was tenderness over the 
maxillary sinuses, but no polyp was found on surgery and the 
sinus was relatively benign on direct inspection.  On VA 
examination in April 1995 the veteran complained of pain in 
the cheeks, frontal headaches, pain to the eyes, nasal 
drainage, and post nasal drip.  The examiner noted the vault 
of the nasal cavities revealed no evidence of lesion or nasal 
polyp.  There was tenderness to palpation over the forehead 
and cheeks.  The diagnosis was chronic sinus disease.  An 
August 1995 addendum noted a CT scan revealed essentially 
normal sinuses.  The Board finds these VA medical reports 
adequately describe the veteran's disability symptoms prior 
to October 7, 1996.

Although the veteran, his spouse, and their son have 
submitted statements indicating, in essence, that more severe 
symptoms existed for many years, they are not shown to be 
licensed medical practitioners and are not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Their 
statements as to the symptom observations they are competent 
to provide have been considered, but the Board finds they 
warrant a lesser degree of probative weight than the 
contemporaneous medical records because of their interests in 
the claims.  While the veteran may very well have self-
treated his disability with a course of antibiotics every two 
to three months as he claimed in April 1995, he is not 
competent to provide an opinion as to the medical necessity 
for such treatment.  Therefore, the Board finds a rating in 
excess of 10 percent prior to October 7, 1996, is not 
warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6510 
(effective before October 7, 1996).

The Board also finds that during the period from October 7, 
1996, to October 5, 1999, the veteran's service-connected 
postoperative residuals of sinusitis with headaches were 
manifested by probative evidence of no more than two 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment and fewer than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  Private medical 
records dated in November 1996 show the veteran complained of 
a sore throat, sinus pressure, congestion, headaches, and 
light yellow sinus drainage.  Examination at that time 
revealed pain on palpation of the frontal and maxillary 
sinuses.  VA medical records dated in October 1998 show the 
veteran complained of headache pain in the sinus areas, nasal 
obstruction, sore throat, and occasional fever.  On VA 
examination in October 1998 the veteran complained of daily 
sinus headaches over the previous two years, but the examiner 
noted there was no evidence of nasal polyps or mucous in the 
nasal cavity.  A CT scan revealed mild maxillary sinus 
disease and a small polyp in the frontal sinus.  It was noted 
that the claims file was reviewed and that the veteran 
probably did have some chronic sinusitis.

Private medical records dated in December 1998, however, 
noted the veteran's sinuses were improved.  VA medical 
records dated in April 1999 show the veteran complained of 
worsening sinus problems with more congestion and drainage.  
It was noted he was using Beconase and "local measures."  
The diagnoses included chronic sinusitis.  The Board finds 
that the reports of the veteran and his spouse as to the 
frequency of symptoms including crusting, drainage, and 
prostrating headaches warrant a lesser degree of probative 
weight because of their interests in the claim.  There is no 
evidence that prior to October 5, 1999, the veteran required 
bed rest and treatment by a physician for an incapacitating 
episode of sinusitis as defined by VA regulation. 

The Board also finds the veteran's claims as to daily 
headaches and frequent nasal obstruction are inconsistent 
with the objective October 1998 VA examination findings of no 
mucous in the nasal cavity and only mild maxillary sinus 
disease.  Therefore, a rating in excess of 10 percent during 
the period from October 7, 1996, to October 5, 1999, under 
the revised Rating Schedule criteria is not warranted.  See 
38 C.F.R. § 4.97, Diagnostic Code 6510 (effective after 
October 7, 1996).

The medical evidence, however, demonstrates that on October 
5, 1999, the veteran experienced an acute flare-up of chronic 
sinusitis.  The examiner at that time noted tenderness to the 
right more than the left maxillary and frontal sinuses and 
stated that a prescription for antibiotic medication would be 
provided.  The veteran subsequently submitted copies of VA 
and private pharmacy receipts showing he received antibiotic 
medication in October 1999, February 2000, May 2000, 
August 2000, and October 2000.  

At his personal hearing in February 2000 the veteran stated 
that he had six or more incapacitating episodes of sinusitis 
per year, but acknowledged that these may not have been 
documented in his medical record because of self-treatment.  
He noted he self-medicated the disorder with antibiotics he 
obtained from Mexico.  He defined an incapacitating episode 
for him as when he was unable to do the things that he 
normally did around the house.  Private medical records dated 
in February 2000 noted the veteran complained of sinus 
congestion and headaches.  Examination revealed tenderness to 
the frontal sinuses.  The treatment plan at that time was a 
course of Bactrim.  

VA medical records dated in May 2000 show the veteran 
complained of sinus congestion with yellow drainage.  The 
examiner noted tenderness over the bilateral maxillary and 
frontal sinuses.  The diagnosis was sinusitis.  In November 
2000, the veteran complained of a five to six day history of 
sore throat, sinus pain and congestion, clear nasal drainage, 
and dry cough.  The examiner noted the veteran was in no 
distress.  His turbinates were bright pink with no evidence 
of drainage.  There was sinus tenderness around the eyes.  
The diagnosis was sinusitis.

Although in private medical correspondence dated February 25, 
2000, Dr. K.I.L. noted that the veteran had three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment and were characterized by 
headaches and pain, that opinion was apparently based upon a 
review of medical records and the veteran's reported history 
of having self-treated with antibiotics he obtained in Mexico 
without a physician's prescription.  There is no evidence 
that prior to October 5, 1999, the veteran required bed rest 
and treatment by a physician for an incapacitating episode of 
sinusitis as required by VA regulation.

The Board finds the evidence shows the veteran's service-
connected postoperative residuals of sinusitis with headaches 
were manifested by three or more incapacitating episodes per 
year of sinusitis requiring prolonged antibiotic treatment, 
without probative evidence of chronic osteomyelitis or near 
constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  In fact, the private 
physician's February 25, 2000, correspondence stated his 
professional opinion the veteran met the criteria for a 30 
percent rating and presumably no higher.  The June 2000 VA 
treatment report noting the veteran complained of a dull 
intermittent headache over the previous two months that he 
thought might be related to medication for the treatment of 
his nonservice-connected hyperlipidemia is also suggestive 
that his sinus-related headaches were occurring less 
frequently at that time than indicated by the veteran's 
subjective reports.  Therefore, a 30 percent rating, but no 
higher, for postoperative residuals of sinusitis with 
headaches effective from October 5, 1999, is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6510 (effective after October 7, 1996).

The Board notes that the RO had previously assigned an 
increased 30 percent rating effective from February 16, 2001, 
but that the veteran subsequently expressed his belief that a 
50 percent rating was warranted.  The evidence demonstrates 
that during VA examination on February 16, 2001, the veteran 
complained of chronic recurring headaches with daily 
paranasal pain, pressure, throbbing headaches, and nasal 
congestion.  He reported that he experienced four to five 
sinus infections per year with purulent drainage that 
resolved with antibiotics.  An endoscopic nasal examination 
revealed bilateral ethmoid cavities post surgery with no 
evidence of infection or polyps.  The diagnosis included 
chronic refractory sinogenic headaches.  

VA medical records show that a CT scan in March 2001 revealed 
the degree of mucosal thickening at the floor of the 
maxillary antra was minimally more extensive that on 
examination in October 1998 and that the ethmoid and frontal 
sinus disease was moderately to significantly more extensive 
than on that prior examination.  A July 2001 report shows the 
veteran complained of sinus problems of two to three weeks 
duration, with yellow sputum and nasal drainage, facial pain, 
headache, congestion, and tenderness around the eyes and 
cheekbones.  A prescription for antibiotic medication was to 
be provided.

On VA examination in August 2001 the veteran reported he 
experienced four to five sinus infections per year with 
throbbing headaches, nasal congestion, paranasal pain and 
pressure, and purulent drainage.  He stated these infections 
were incapacitating to the extent that he was required to 
continually lie down due to fatigue and malaise.  The 
diagnosis was severe chronic refractory sinusitis.  It was 
noted the episodes of sinusitis were incapacitating to the 
veteran.  The treatment plan included a course of 
antibiotics.

In private medical correspondence dated in April 2002 Dr. 
K.E.K. noted the veteran had a long-standing history of 
chronic sinus problems with three prior sinus operations.  It 
was noted he had five to six sinus infections per year.  An 
April 2002 CT scan revealed mild edematous rhinitis with 
evidence of prior partial resection of the middle turbinates, 
ethmoid sinusitis, right frontal retention cyst, minimal free 
fluid within the maxillary sinuses, and left chronic sphenoid 
sinusitis.  

Private medical records show the veteran underwent revision 
endoscopic sinus surgery in June 2002.  A surgical pathology 
report included microscopic diagnoses of mild right and left 
maxillary sinus subacute and chronic sinusitis.  A 
July 3, 2002, report noted examination of the nasal passages 
to be patent.  There was a minimal amount of nasal crusting, 
but no active sinus infection nor recurrent nasal polyp.  The 
diagnosis was chronic sinusitis, improving status post 
endoscopic sinus surgery.  

VA treatment records include a September 2003 CT scan that 
revealed findings consistent with chronic sinusitis and 
hypertrophic polypoid mucosa primarily in the right maxillary 
sinus and some minimal involvement of the ethmoid and 
sphenoid sinuses on the left.  An October 2003 report noted 
the veteran complained of right periorbital pain and pressure 
and nasal congestion.  A nasal endoscopy revealed the sinuses 
were widely patent with no evidence of purulence nor polyps.  
It was noted a CT scan revealed minimal right maxillary sinus 
disease, an opacified ethmoid cell, and clear frontal 
sinuses.

In private medical correspondence dated in January 2004 Dr. 
K.E.K. noted the veteran continued to complain of sinus 
problems and headaches, but that examination revealed no 
active sinus infection nor recurrent nasal polyp.  On VA 
examination in June 2004 the veteran complained of headaches, 
dizziness, eye problems, tenderness of the right cheek and 
paranasal areas, facial drying, and daily discolored, yellow 
drainage.  The examiner noted tenderness over the forehead 
and right cheek.  Endoscopy revealed generous bilateral 
maxillary antrostomies, but the mucosa in the maxillary 
sinuses looked normal.  There was no evidence of purulence, 
polyps, or crusting.  The diagnosis was chronic 
rhinosinusitis requiring multiple surgical procedures.  A CT 
scan revealed findings consistent with chronic sinusitis and 
hypertrophic polypoid mucosa primarily in the right maxillary 
sinus and some minimal involvement of the ethmoid and 
sphenoid sinuses on the left.

VA treatment records dated in March 2005 noted the veteran 
was in no distress.  There was some residual nasal alea 
erythema that was much improved.  The diagnoses included 
chronic sinus congestion.  It was noted the veteran reported 
significant improvement with use of a Neti Pot.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected postoperative residuals of 
sinusitis with headaches have been manifested by no more than 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment.  There is no 
probative evidence of chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  In fact, VA and private medical reports 
dated in February 2001, August 2001, and April 2002 noted the 
veteran only experienced from four to six sinus infections 
per year.  Records show that a pathology report associated 
with revision endoscopic sinus surgery in June 2002 noted 
only mild right and left maxillary sinus subacute and chronic 
sinusitis.  VA and private medical reports dated in October 
2003, January 2004, and June 2004 found no current evidence 
of infection, purulence, or crusting.  

Although in private medical correspondence dated in July 2005 
Dr. D.C. noted that old medical records and current 
evaluation revealed the veteran had a significant history of 
sinus symptoms including chronic headaches, pain, tenderness 
over the maxillary and ethmoid sinuses, and chronic drainage 
with purulence, the physician did not indicate the disorder 
was presently near constant.  The veteran's May 2005 
statement is also indicative of an intermittent rather than a 
near constant disability.  Therefore, the Board finds a 
rating in excess of 30 percent for postoperative residuals of 
sinusitis with headaches is not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although in statements in support of 
his claim the veteran noted he had been found to be 
unemployable by a federal administrative law judge, he 
indicated the determination was related, in part, to visual 
defect and muscle pain for which service connection has been 
previously denied.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

ORDER

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of sinusitis with headaches prior to 
October 5, 1999, is denied.

Entitlement to an increased 30 percent rating, but no higher, 
for postoperative residuals of sinusitis with headaches is 
granted effective from October 5, 1999, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 30 percent for 
postoperative residuals of sinusitis with headaches is 
denied.


			
            C. W. SYMANSKI                                  
MARKW. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


			
         BARBARA B. COPELAND                                     
J. E. DAY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


